Citation Nr: 0624803	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-43 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for major-depressive 
disorder as secondary to service-connected disabilities.

2.  For the period January 29, 2003, to June 8, 2003, and 
commencing November 1, 2003, entitlement to an evaluation in 
excess of 10 percent for instability of the left knee.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1991 
to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and May 2004 rating decisions by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), denying the veteran's 
claim for service connection for major depressive disorder as 
secondary to service-connected disabilities, and continuing 
the veteran's 10 percent evaluation for instability of the 
left knee.

The Board notes that the veteran currently receives a 10 
percent evaluation for his left knee arthritis.  However, the 
veteran specified in his February 2004 notice of disagreement 
that he only disagreed with the 10 percent evaluation for 
instability of the left knee.  Therefore, the 10 percent 
evaluation for his left knee arthritis is not deemed under 
appeal.  Hence, this decision will only address the 10 
percent evaluation for left knee instability.

Further, the veteran was awarded a 100 percent disability 
rating for his left knee instability for the period June 9, 
2003, to October 31, 2003.  Therefore, this decision applies 
to the period January 29, 2003, to June 8, 2003, and 
commencing November 1, 2003, for the veteran's increased 
rating claim for left knee instability.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issues decided herein have 
been completed.

2.  Major depressive disorder is not shown to have been 
caused or aggravated by the veteran's service-connected 
disabilities.

3.  Left knee instability was manifested by no more than 
slight subluxation or instability.
CONCLUSIONS OF LAW

1.  Major depressive disorder is not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 C.F.R. § 3.310(a) (2005).

2.  The criteria for an evaluation of in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that substantially complete claims were 
received in January 2003 for an increased evaluation for a 
left knee disability, and in August 2003 for service 
connection for depression as secondary to service-connected 
disabilities, both received after the enactment of the VCAA.  

RO letters dated in February 2003 and September 2003, before 
the original adjudication of the claims, provided the veteran 
the notice required under the VCAA and the implementing 
regulations.  In the February 2003 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that his left knee condition was worse or had increased in 
severity.  The September 2003 letter requested that the 
veteran submit evidence to show a connection between his 
depression and his service-connected disabilities.  By these 
letters, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and they indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, 
compliance with VCAA has been accomplished regarding the 
issue of service connection as secondary to a service-
connected disability and increased ratings.  Because the 
service connection claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable, as this denial renders any rating 
issue or effective date issue moot.  Regarding the increased 
rating claim, it is acknowledged that the notice discussed 
above did not apprise the veteran as to the law regarding 
effective dates pertaining to his increased rating for left 
knee instability claim.  However, while the instant decision 
does assign effective dates in awarding the veteran's 
increased rating claim, to be implemented in a future RO 
rating action, the veteran remains free to raise a claim of 
entitlement to an earlier effective date.  For this reason, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Therefore, as there 
has been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of these 
claims would not cause any prejudice to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for a major depressive disorder as 
secondary to the veteran's service-connected disabilities is 
not warranted.  

It is not contended by the veteran, nor is it shown by the 
service medical records that a major depressive disorder 
began in service.  Rather, it is averred that the psychiatric 
disorder is due to service-connected disabilities.  As such, 
the Board notes that the veteran's VA outpatient medical 
records show that he was diagnosed with dysthymic disorder in 
April 2001 and continued to receive monthly grief counseling, 
related to his father's death, until October 2001.  A July 
2001 VA outpatient medical record shows the veteran was 
diagnosed with dysthymic disorder that was related to his 
father's suicide.  It also showed that he had stress related 
to his new job.  In October 2003, the veteran underwent a VA 
psychiatric examination, wherein he was diagnosed with major-
depressive disorder, recurrent, moderate, with melancholic 
features.  The veteran reported that he thought his father's 
suicide contributed to his depression.  In addition, he 
thought that the job losses and his physical problems 
contributed to his depression.  His physical problems 
included his back and knee problems, which are service-
connected.

The Board finds that although the veteran stated that he 
thought his service-connected back and knee disabilities 
contributed to his depression, as a layman, he does not have 
the necessary medical training or expertise to determine the 
cause of a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).  Moreover, the July 2001 VA 
medical record shows that the veteran's dysthymic disorder 
was related to his father's suicide and due to his new job.  
As the medical evidence of record does not show that the 
veteran's service-connected disabilities caused or aggravated 
his depression, the Board finds that service connection for 
his major-depressive disorder is not warranted.


Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which instability and recurrent subluxation of 
the knee is rated.  However, to give the veteran every 
consideration in connection with the matter on appeal, both 
the RO and the Board have considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).


5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

The veteran is service connected and in receipt of a 10 
percent rating for residuals of a left knee medical 
meniscectomy to include degenerative arthritis.  The 10 
percent rating is based on diagnostic codes 5259-5003.  In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5240."  In this way, 
the exact source of each rating can be easily identified.  
38 C.F.R. § 4.27

Because the veteran is rated under codes 5259-5003, the 
actual residuals are rated as symptoms of degenerative 
arthritis, to include basis of limitation of motion. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003(2005).  This, in the present case, the Board must 
address only the symptoms of subluxation and lateral 
instability pursuant to Diagnostic Code 5257.

After review of the evidence of record, the Board finds that 
the assigned evaluation of 10 percent for the veteran's left 
knee instability is correct.  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005), an evaluation for 20 percent for 
left knee instability requires a showing of moderate 
instability or moderate recurrent subluxation.  The Board 
finds that the veteran's left knee symptoms show evidence of 
no more than slight instability.  As such, an April 2002 VA 
medical record shows slight give-way weakness on the anterior 
cruciate testing.  There was negative Lachman, and negative 
McMurray's.  A July 2002 VA outpatient medical record showed 
a positive Lachman, positive draw with a firm end point and a 
negative McMurray.

An October 2002 VA outpatient medical record shows that he 
had a positive Lachman and negative pivot shift.  He also had 
medial joint line tenderness. 

In March 2003, the veteran underwent a VA examination.  
Examination of the left knee revealed no significant 
effusion.  There was mild, fine crepitus on flexion and 
extension and some medial collateral ligament laxity.  While 
there was significant cruciate ligament laxity with a 
positive Lachman sign and there was mild rotational 
instability of the left knee.  There was also palpable 
spurring on the edge of the medial condyle with local 
tenderness.  The examiner noted that the veteran's knee 
problems rendered it impossible for him to run and he had a 
brace that he used on his left knee to control the 
instability.  Excessive activity would lead to some effusion 
in the left knee and restriction of motion for a few days.

In October 2003, the veteran underwent a VA examination. The 
diagnosis was left knee effusion, status post fairly recent 
ACL reconstruction with residual pain and limited range of 
motion.  There was no mention of subluxation or lateral 
instability.

In August 2004, the veteran underwent a VA examination.  The 
examiner noted the presence of painful motion without 
weakness or instability.  

In summary, the March 2003 VA medical record shows that the 
veteran had significant cruciate ligament laxity, but only 
mild medial collateral ligament laxity and rotational laxity.  
Other examination revealed no evidence of impairment 
suggestive of moderate subluxation or lateral instability.  
In fact, o the most recent examination in August 2004, the 
examiner noted the presence of painful motion without 
weakness or instability.  Therefore, the Board finds that no 
more than a 10 percent rating for slight instability of the 
left knee is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating the 
veteran's disability (Butts, 5 Vet. App. at 538); however, 
the rating criteria do not allow for an increased evaluation 
for his left knee disability.  In summary, an increased 
rating using all available Diagnostic Codes under 38 C.F.R. 
§ 4.71a for the veteran's left knee instability, is not 
applicable.


ORDER

1.  Entitlement to service connection for major-depressive 
disorder as secondary to service-connected disabilities is 
denied.

2.  For the period January 29, 2003, to June 8, 2003, and 
commencing November 1, 2003, entitlement to an evaluation in 
excess of 10 percent for instability of the left knee is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


